Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-15 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,949,276 (Staroselsky et al. hereinafter).
For independent claims 1, 15 and 22, Staroselsky et al. teach an anti-surge controller for a turbocompressor system, the controller configured to control surge by: having control algorithms 128, 134 stored in a memory of the controller; using sensed data from field devices 107-115 to select an algorithm and applying the algorithm to the antisurge controller.  
For dependent claim 14, the anti-surge controller controls the anti-surge valve based on providing a smaller surge margin (see at least claim 1).


Allowable Subject Matter
Claims 2-13, 16-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Staroselsky et al. fail to include a disclosure of dependent claims 2, 6-8, 13, 16, 19-21 and 23 which use updated capabilities of the field devices to selected another algorithm, determining if process feedback from the field devices does or does not have a monitoring impact, displaying process feedback from the field devices, polling the field devices, the capabilities including either: stiction detection or valve erosion detection, invoking a rundown surge prevention algorithm.  
For claim 24, there is not a disclosure of a polling request of the field devices being compared to the antisurge controller and generating an alert when a discrepancy is detected.  
The improvements lead to a more efficient process of controlling the turbocompressor which uses field devices that may be degraded and providing inaccurate sensor readings.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB-2581467 A shows a compressor surge control system having multiple sensor inputs 102-110 which are used to control the anti-surge valve 116 as well as other outputs 112, 114, 118-120, 122.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799